Citation Nr: 1700796	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  16-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disorder (COPD)/emphysema.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, M.V.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2013 and January 2015; statements of the case were issued in February 2016; and substantive appeals were received in February 2016.   

The Veteran presented testimony at a Board hearing in September 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for Hodgkin's disease was raised by the Veteran in a March 2015 correspondence (VBMS, 3/31/15) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD/emphysema, an acquired psychiatric disability to include depression and PTSD, bilateral sensorineural hearing loss, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2011, the RO denied the Veteran's claim of service connection for COPD/emphysema.  The Veteran failed to file a timely substantive appeal and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the June 2011 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2011 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 2011 RO rating decision, which denied the Veteran's service connection claim for COPD/emphysema is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the June 2011 RO rating decision is new and material; accordingly, the claim for service connection for COPD/emphysema is reopened.  38 U.S.C.A. § 5108 (West 2004); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for COPD/emphysema was denied by way of a June 2011 RO decision.  The Veteran filed a timely notice of disagreement but failed to file a timely substantive appeal following an August 2013 statement of the case.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the June 2011 last final denial included service treatment records, treatment reports from LSU Family Medicine (dated December 2010); a February 2011 VA examination report; and a September 2010 statement from Dr. J.N.R.  The records failed to reflect any findings attributed to COPD or emphysema during service.  

The bases for the denial in June 2011 were the fact that there were no findings attributed to COPD or emphysema during service, as well as evidence showing the disorder developed subsequent to separation from active service.

Evidence received since the June 2011 rating decision includes testimony that the Veteran was exposed to diesel fumes due to frequently working in the motor pool while numerous tanks were running (VBMS, 9/9/16, p. 17).  This testimony was substantiated by witness M.V.  The service personnel records reflect that the Veteran was a Battalion Supply Sergeant/Supply Clerk with the 33 Armor (VBMS, 12/13/13, p. 17).  The Board accepts the testimony of the Veteran and witness M.V. to be true and consistent with the Veteran's MOS.  Additionally, the Veteran testified that he began smoking in order to cope with the (as yet unverified) in-service stressors he witnessed (VBMS, 9/9/16, pgs. 6, 14-15).  This raises the possibility that his COPD/emphysema could be secondary to a psychiatric disability should the Veteran's psychiatric disabilities become service connected.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony (as well as that of M.V.) constitutes new and material evidence.  As noted above, the RO previously denied the claim because there were no findings of COPD or emphysema during service.  However, the Board notes that symptoms of COPD and emphysema do not necessarily arise in conjunction with one's exposure to smoke/fumes.  The new evidence raises the possibility that the Veteran's COPD/emphysema could be related to service despite the absence of findings in the service treatment records.  Additionally, it raises a possibility of granting the claim under bases not originally considered by the RO, to include as due to exposure to diesel fumes and as secondary to a psychiatric disability.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the Veteran's claim for service connection for (COPD)/emphysema is reopened.



REMAND


Additional development is required in the instant case.  At the outset, it is noted that there appear to be outstanding records from the Social Security Administration (SSA).  Indeed, in a May 2011 correspondence, the Veteran stated that he was receiving Social Security benefits (VBMS, 5/6/11).  Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Pes planus

The Veteran submitted an October 2016 opinion in which the examiner stated "Discussed with patient that he has a genetic condition called skew foot, which was noted in x-rays.  Also discussed that if the army would have properly evaluated his feet and supplied him with proper orthotic for his rare foot type instead of combat boots alone, this could have alleviated issues and problems he is having with his feet."  (VBMS, 10/17/16, p. 4).

In light of the above, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's pes planus.  Specifically, whether the Veteran's pre-existing pes planus was aggravated by service.  

PTSD/depression/anxiety

The RO denied the Veteran's claims of service connection for psychiatric disabilities because it found that the Veteran's September 2014 diagnosis of PTSD was attributed to stressors that were unverified.  In December 2014 and March 2015, the United States Joint Services Records Research Center (JSRRC) Coordinator issued memorandums in which he found that there was insufficient information required to corroborate these stressors.  Essentially, he noted that the Veteran did not provide the names of the people whose death the Veteran witnessed.  Additionally, the Veteran did not provide a 60 day date range in which the incidents occurred.  

In March 2016, the Veteran submitted additional information regarding one of his alleged in-service stressors (VBMS, 3/15/16).  He stated while on tank patrol in Germany, he saw a soldier killed in February 1974.  He identified the soldier as John Kafferey.  The Board finds that the Veteran has provided information sufficient to enable the JSRRC to verify the alleged stressor.  

COPD/emphysema

As noted above, the Veteran testified that he was exposed to diesel fumes due to frequently working in the motor pool when numerous tanks were running (VBMS, 9/9/16, p. 17).  The service personnel records reflect that the Veteran was a Battalion Supply Sergeant/Supply Clerk with the 33 Armor (VBMS, 12/13/13, p. 17).  The Board accepts the testimony of the Veteran and witness M.V. to be true and consistent with the Veteran's MOS.  Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran's COPD/emphysema is at least as likely as not due to exposure to diesel fumes.  

Additionally, the Veteran testified that he began smoking in order to cope with the in-service stressors he witnessed (VBMS, 9/9/16, pgs. 6, 14-15).  Therefore, the Board notes that this claim is inextricably intertwined with the Veteran's service connection claim for PTSD/depression.  If it is determined that the Veteran's psychiatric disabilities are service connected, and that the Veteran began smoking due to in-service stressors, then service connection for COPD/emphysema may be granted on a secondary basis.


							(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  The RO should attempt to corroborate the Veteran's alleged stressors with JSRRC.  Specifically, the RO, through the JSRRC, should attempt to verify that John Kafferey was killed in February 1974 when he was run over by a tank in Germany.  

3.  If, and only if, the Veteran's alleged stressor is verified, then the Veteran should be afforded a VA psychiatric examination for the purpose of determining whether the Veteran's smoking is a symptom of his PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) the Veteran began smoking as a result of verified in-service stressors.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's COPD/emphysema.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to diesel fumes from tanks in the motor pool.   

The examiner is advised that the Board accepts as true the Veteran's testimony that he was exposed to diesel fumes from tanks in the motor pool.  Additionally, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's pes planus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

Specifically, the examiner should render an opinion addressing: (a) whether the Veteran's pes planus increased in severity during service; and, if so, (b) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner should render an additional opinion addressing whether any post-service increase in severity of the Veteran's pes planus is causally related to service.   

The examiner should specifically comment on the October 2016 private physician's opinion noted in the body of this remand.     

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

6.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


